
	
		II
		111th CONGRESS
		1st Session
		S. 1762
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 7, 2009
			Mr. Brownback (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  expand and intensify programs of the National Institutes of Health and the
		  Centers for Disease Control and Prevention with respect to translational
		  research and related activities concerning Down syndrome, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trisomy 21 Translational Research
			 Parity Act of 2009 or the 21 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Down syndrome was named after John Langdon
			 Down, the first physician to identify the syndrome.
			(2)Down syndrome is the most frequent genetic
			 cause of mild to moderate intellectual disabilities (mental retardation) and
			 associated medical problems and occurs in one out of 733 live births, in all
			 races and economic groups. Intellectual disability is a disability
			 characterized by significant limitations both in intellectual functioning and
			 in adaptive behavior, which covers many everyday social and practical skills.
			 This disability originates before the age of 18.
			(3)Down syndrome is a chromosomal condition
			 caused by an error in cell or chromosome division that usually results in the
			 presence of an additional third chromosome 21 or trisomy 21.
			 Three other forms of Down syndrome exist: translocation Down syndrome (where
			 cells have two copies of chromosome 21 and a third hybrid copy of chromosome 21
			 and another chromosome), mosaic Down syndrome (where some but not all, cells
			 have three copies of chromosome 21), and segmental trisomy Down syndrome (where
			 cells have an extra copy of a part of chromosome 21 either added to an
			 otherwise normal 21 or as a hybrid copy of a part of chromosome 21 and another
			 chromosome).
			(4)There are more than 400,000 people living
			 with Down syndrome in the United States.
			(5)Down syndrome incidence increases with the
			 age of the mother, but due to higher fertility rates in younger women, the
			 majority of children with Down syndrome are born to women under 35 years of
			 age.
			(6)Life expectancy for people with Down
			 syndrome has increased dramatically in recent decades, but varies significantly
			 across various ethnic groups. People with Down syndrome attend school, work,
			 participate in decisions that concern them, and contribute to society in many
			 meaningful ways.
			(7)The Children’s Health Act of 2000 (Public
			 Law 106–310) amended the Public Health Service Act (42 U.S.C. 201 et seq.) and
			 included a number of provisions that addressed the research and surveillance
			 needs of many disabilities such as autism, traumatic brain injury, Fragile X,
			 juvenile diabetes, asthma, epilepsy, and others. However, this landmark
			 legislation did not address the significant research, surveillance, and
			 clinical care needs of Down syndrome and thus has been an impediment to
			 progress in the Down syndrome research community over the last decade. This Act
			 attempts to incorporate Down syndrome as an area of permissible research and
			 surveillance at the National Institutes of Health and the Centers for Disease
			 Control and Prevention and will foster a better understanding of Down
			 syndrome.
			3.NIH Down syndrome translational research
			 and service development activitiesPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409J.Down syndrome translational research and
				service development activities
					(a)Expansion, intensification, and
				coordination of activities
						(1)In generalThe Director of NIH, in coordination with
				the directors of the National Institute of Child Health and Human Development,
				the National Heart, Lung, and Blood Institute, the National Institute of
				Allergy and Infectious Diseases, the National Institute of Neurological
				Disorders and Stroke, the National Cancer Institute, the National Institute on
				Aging, the National Institute of Mental Health, and the other national research
				institutes as appropriate, shall expand and intensify programs of the National
				Institutes of Health with respect to translational research and related
				activities concerning Down syndrome.
						(2)CoordinationThe directors referred to in paragraph (1)
				shall jointly coordinate the programs referred to in such paragraph and consult
				with the Down Syndrome Coordinating Committee established under subsection
				(d).
						(3)Allocations by Director of
				NIHThe Director of NIH shall
				allocate the amounts appropriated to carry out this section for each fiscal
				year among the national research institutes referred to in paragraph
				(1).
						(b)Centers of excellence
						(1)In generalThe Director of NIH shall award grants and
				contracts under subsection (a)(1) to public or nonprofit private entities to
				pay all or part of the cost of planning, establishing, improving, and providing
				basic operating support for centers of excellence regarding translational
				research on Down syndrome. To the extent and in the amount of appropriations
				made in advance, the Director of NIH shall provide for the establishment of at
				least 6 such centers of excellence.
						(2)Translational researchEach center under paragraph (1) shall
				contribute to a comprehensive research portfolio for Down syndrome building
				upon the recommendations set forth in the NIH Research Plan on Down Syndrome
				published in October 2007, have a primary focus on Down syndrome, provide an
				optimal venue and infrastructure for patient-oriented research, and conduct
				basic, clinical, and translational research on Down syndrome, including, but
				not limited to, research on the following:
							(A)Early detection, diagnosis, and treatment
				of Down syndrome.
							(B)The biological mechanisms responsible for
				structural and functional anomalies in cells and tissues affected by Down
				syndrome.
							(C)The biological mechanisms responsible for
				cognitive and behavioral dysfunction resulting from Down syndrome.
							(D)Novel biomedical and pharmacological
				interventions designed to promote or enhance cognition and related brain
				functions and activities of daily living (ADLs).
							(E)Co-occurrence of and treatments for
				associated medical and neurobehavioral disorders.
							(F)Developmental disorders, interventions for
				congenital heart disease, obstructive sleep apnea, coronary heart disease,
				obesity, and metabolism.
							(G)Contributions of genetic variation to
				clinical presentation as targets for therapy.
							(H)Identification of biomarkers for complex
				phenotypes.
							(I)Accessibility of health care,
				evidence-based health practice research and support services, referral
				patterns, and complications.
							(J)Noninvasive imaging in support of efforts
				to other genotype and phenotypes of Down syndrome.
							(K)Pharmacological and other therapies for
				common features of Down syndrome including Alzheimer disease and other Down
				syndrome related disorders.
							(3)Services for patients
							(A)In generalA center under paragraph (1) shall expend
				amounts provided under such paragraph to carry out a program to make
				individuals aware of opportunities to participate as subjects in research
				conducted by the centers.
							(B)Referrals and costsA program under subparagraph (A) shall, in
				accordance with such criteria as the Director may establish, provide to the
				subjects described in such subparagraph referrals for health and other services
				and such patient care costs as are required for research.
							(C)Availability and accessIn awarding grants under this section, the
				Director of NIH shall require the applicant to demonstrate, and shall take into
				consideration, the availability of and access to health and medical services
				described in subparagraph (B).
							(4)Training program for clinician and
				scientistsEach center under
				paragraph (1) shall establish or expand training programs for medical and
				allied health clinicians and scientists in research relevant to Down
				syndrome.
						(5)Coordination of centers;
				reportsThe Director of NIH
				shall—
							(A)provide for the coordination of information
				sharing among the centers under paragraph (1) and ensure regular communication
				among such centers; and
							(B)require the centers to submit periodic
				reports to the Director on their activities.
							(6)Organization of centersEach center under paragraph (1) shall use
				the facilities of a single institution meeting such requirements as may be
				prescribed by the Director of NIH, be formed from a consortium or network of
				such institutions, or both.
						(7)Duration of support
							(A)In generalSubject to subparagraph (B), the Director
				of NIH may not provide support to a center established under paragraph (1) for
				a period of more than 5 years.
							(B)ExtensionThe period referred to in subparagraph (A)
				may be extended for 1 or more additional periods not exceeding 5 years
				if—
								(i)the operations of the center have been
				reviewed by an appropriate technical and scientific peer review group
				established by the Director of NIH; and
								(ii)such group has recommended to the Director
				that such period be extended.
								(c)Facilitation and coordination of
				researchThe Director of NIH
				shall, in coordination of the National Down Syndrome Patient Registry and
				Biobank established under section 317U, provide for a program under subsection
				(a)(1) under which samples of tissues and genetic materials that are of use in
				research on Down syndrome are donated, collected, preserved, and made available
				for such research. The program shall—
						(1)be carried out in accordance with accepted
				scientific and medical standards for the donation, collection, and preservation
				of such samples; and
						(2)be linked with the National Down Syndrome
				Patient Registry and Biobank established under section 317U to allow for
				systematic searches of information.
						(d)Coordinating committee
						(1)In generalThe Secretary shall establish the Down
				Syndrome Coordinating Committee (referred to in this section as the
				Coordinating Committee) to coordinate activities across the
				National Institutes of Health and with other Federal health programs and
				activities relating to Down syndrome.
						(2)CompositionThe Coordinating Committee shall consist of
				not more than 15 members, of which—
							(A)2⁄3 of such members
				shall represent governmental agencies, including—
								(i)the directors or their designees of each of
				the national research institutes involved in research with respect to Down
				syndrome;
								(ii)representatives of all other Federal
				departments and agencies whose programs involve health functions or
				responsibilities relevant to such diseases, including the Centers for Disease
				Control and Prevention, the Health Resources and Services Administration, and
				the Food and Drug Administration; and
								(iii)representatives of other governmental
				agencies that serve children and adults with Down syndrome, such as the
				Department of Education, the Department of Labor, and the Department of Housing
				and Urban Development; and
								(B)1⁄3 of such members
				shall be public members, including a broad cross section of persons with Down
				syndrome, parents or legal guardians of persons with Down syndrome,
				researchers, and clinicians.
							(3)Appointment; terms
							(A)In generalThe Secretary, in consultation with Down
				syndrome stakeholder organizations, shall appoint the members of the
				Coordinating Committee.
							(B)Public
				membersMembers of the
				Coordinating Committee appointed under paragraph (2)(B) shall be appointed for
				a term of 3 years, and may serve for an unlimited number of terms if
				reappointed. At least two such public members shall be persons who are actively
				engaged in research or clinical practice on Down syndrome. At least one such
				public member shall be a person with Down syndrome, and an additional,
				non-voting member, whose sole role shall be to support the member with Down
				syndrome, shall be identified with direct input from the member with Down
				syndrome.
							(4)Chair
							(A)DutiesWith respect to Down syndrome, the Chair of
				the Coordinating Committee shall—
								(i)serve as the principal advisor to the
				Secretary, the Assistant Secretary for Health, and the Director of NIH;
				and
								(ii)provide advice to the Director of the
				Centers for Disease Control and Prevention, the Commissioner of Food and Drugs,
				and to the heads of other relevant agencies.
								(B)Appointment; termThe Chair of the Coordinating
				Committee—
								(i)shall be selected by the Coordinating
				Committee from among its members; and
								(ii)shall be selected to serve a term not to
				exceed 2 years.
								(5)Administrative supportThe Secretary of Health and Human Services
				shall provide, or arrange for an appropriate office or agency of the Department
				of Health and Human Services to provide, necessary and appropriate
				administrative support to the Coordinating Committee.
						(6)MeetingsThe Coordinating Committee shall meet as
				appropriate, as determined by the Secretary in consultation with the Chair of
				the Coordinating Committee.
						(e)Plan for HHS activities
						(1)In generalNot later than 1 year after the date of
				enactment of this section, the Coordinating Committee shall develop a plan for
				conducting and supporting research and education on Down syndrome through the
				national research institutes and shall periodically review and revise the plan.
				The plan shall—
							(A)provide for a broad range of research and
				education activities relating to biomedical, epidemiological, public
				perception, psychosocial, and rehabilitative issues, including studies of the
				impact of such conditions in rural and underserved communities;
							(B)identify priorities among the programs and
				activities of the National Institutes of Health regarding such conditions;
				and
							(C)reflect input from a broad range of
				scientists, patients, and advocacy groups.
							(2)Certain elements of planThe plan under paragraph (1) shall, with
				respect to Down syndrome, provide for the following as appropriate:
							(A)Basic research concerning the etiology and
				genetic contributions to the potential causes and consequences of the
				chromosomal disorder.
							(B)Basic and clinical research for the
				development and evaluation of new treatments, including new biological
				agents.
							(C)Specific programs for identifying potential
				therapeutic agents and moving them into clinical trials in a timely
				manner.
							(D)Research to determine the reasons
				underlying the incidence and prevalence of various forms of Down
				syndrome.
							(E)Information and education programs for
				health care professionals and the public.
							(f)Reports to CongressThe Coordinating Committee shall biennially
				submit to the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the Senate a
				report that describes the research, education, and other activities on Down
				syndrome being conducted or supported through the Department of Health and
				Human Services. Each such report shall include the following:
						(1)The plan under subsection (e)(1) (or
				revisions to the plan, as the case may be).
						(2)Provisions specifying the amounts expended
				by the Department of Health and Human Services with respect to Down
				syndrome.
						(3)Provisions identifying particular projects
				or types of projects that should in the future be considered by the national
				research institutes or other entities in the field of research on Down
				syndrome.
						(g)Public inputThe Secretary shall, under subsection
				(a)(1), provide for a means through which the public can obtain information on
				the existing and planned programs and activities of the Department of Health
				and Human Services with respect to Down syndrome and through which the
				Secretary can receive comments from the public regarding such programs and
				activities.
					(h)DefinitionThe term translational
				research means rigorous, evidence-based basic or clinical research with
				an emphasis on accelerating the development and delivery of effective new
				therapies to patients.
					(i)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of fiscal years 2011 through 2015. The
				authorization of appropriations established in the preceding sentence is in
				addition to any other authorization of appropriations that is available for
				conducting or supporting through the National Institutes of Health research and
				other activities with respect to Down
				syndrome.
					.
		4.CDC Down syndrome surveillance and research
			 programsPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following:
			
				317U.Down Syndrome surveillance and research
				programs
					(a)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants and
				cooperative agreements to public or nonprofit private entities (including State
				health departments, political subdivisions of States, universities, and other
				educational entities) for the collection, analysis, and reporting of data on
				Down syndrome. In making such awards, the Secretary may provide direct
				technical assistance, including personnel support, in lieu of cash.
					(b)National Down Syndrome Epidemiology
				Program
						(1)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may award grants to public
				or nonprofit private entities (including State health departments, political
				subdivisions of States, universities, and other educational entities) for the
				purpose of carrying out epidemiological activities regarding Down syndrome,
				including collecting and analyzing information on the number, incidence,
				correlates, and symptoms of cases and the clinical utility (including costs and
				benefits) of specific practice patterns. In making such awards, the Secretary
				may provide direct technical assistance, including personnel support, in lieu
				of cash.
						(2)National surveillance programIn carrying out subsection (a), the
				Secretary shall—
							(A)provide for a national surveillance
				program; and
							(B)where possible, ensure that the
				surveillance program is coordinated with the data and sample collection
				activities of the National Down Syndrome Patient Registry and Biobank.
							(c)National down syndrome patient registry and
				biobank
						(1)In generalThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention and in collaboration with an
				eligible national organization and patient advocacy organization, shall
				establish a National Down Syndrome Patient Registry and Biobank.
						(2)RequirementsThe National Down Syndrome Patient Registry
				and Biobank—
							(A)shall be used, building upon the
				multi-disease bank of brain and other tissue of the National Institute of Child
				Health and Human Development—
								(i)to establish a centralized or distributed
				brain, cell, tissue, DNA, and RNA bank;
								(ii)to well-characterize a cohort of patients
				for genotype-phenotype investigations to inter-operate with the bank;
				and
								(iii)to correlate the nature and severity of
				cognitive deficits and age of onset and severity of dementia;
								(B)shall be used as a resource to prepare
				therapies and treatments for clinical trials of ongoing treatments for
				individuals with Down syndrome, including the encouragement to include
				participants with Down syndrome in National Institutes of Health-funded
				clinical trials; and
							(C)shall include the collection and analysis
				of longitudinal data related to individuals of all ages with Down syndrome,
				including infants, young children, adolescents, and adults of all ages
				including older Americans.
							(d)Centers of Excellence
						(1)Cooperative agreementsIn carrying out this section, the Secretary
				shall enter into cooperative agreements with an eligible national organization,
				a patient advocacy organization, and appropriate academic health institutions
				to develop, implement, and manage Down Syndrome Centers of Excellence for the
				purpose of—
							(A)providing clinical care for patients with
				Down syndrome;
							(B)coordinating research and clinical
				activities with the activities of the National Down Syndrome Registry and
				Biobank; and
							(C)participating in a system for Down syndrome
				patient data collection and analysis, including the creation and use of a
				common data entry and management system.
							(2)Eligible National
				OrganizationIn this
				subsection, the term eligible national organization means a
				national organization that—
							(A)has expertise in the epidemiology of Down
				syndrome; and
							(B)has the capacity to maintain a patient
				registry or Biobank.
							(e)Advisory Committee
						(1)EstablishmentNot later than 90 days after the date of
				the enactment of this section, the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall establish a committee to
				be known as the Advisory Committee on the National Down Syndrome Registry and
				Biobank (referred to in this section as the Advisory
				Committee).
						(2)MembershipThe Advisory Committee shall be composed of
				at least one member, to be appointed by the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, representing each
				of the following:
							(A)National voluntary health associations that
				focus solely on Down syndrome and have demonstrated experience in Down syndrome
				research, care, and patient services.
							(B)The National Institutes of Health, to
				include, upon the recommendation of the Director of the National Institutes of
				Health, representatives from the Directors of the National Institute of Child
				Health and Human Development, National Heart, Lung, and Blood Institute,
				National Institute of Allergy and Infectious Diseases, National Institute of
				Neurological Disorders and Stroke, National Cancer Institute, National
				Institute on Aging, and National Institute of Mental Health.
							(C)The Agency for Toxic Substances and Disease
				Registry.
							(D)The Centers for Disease Control and
				Prevention.
							(E)Down Syndrome Centers of Excellence
				developed under subsection (d).
							(F)Individuals with Down syndrome and, for the
				sole purpose of supporting such individuals, their family members.
							(G)Clinicians with expertise on Down
				syndrome.
							(H)Epidemiologists with experience in data
				registries.
							(I)Geneticists or experts in genetics who have
				experience with the genetics of Down syndrome.
							(J)Statisticians.
							(K)Ethicists.
							(L)Attorneys.
							(M)Researchers with expertise on Down
				syndrome.
							(N)Research scientists with experience
				conducting translational research or creating systems that support translating
				basic discoveries into treatments.
							(O)Experts in additional neurological
				diseases, as appropriate, based on development and implementation of national
				surveillance systems for other neurological diseases and disorders.
							(P)Other individuals with an interest in
				developing and maintaining the National Down Syndrome Registry and
				Biobank.
							For purposes of this paragraph, the
				Secretary may appoint a member to represent more than one category described in
				subparagraphs (A) through (P).(3)DutiesThe Advisory Committee shall review and
				make recommendations to the Secretary concerning—
							(A)the establishment, operation, and
				maintenance of the National Down Syndrome Registry and Biobank;
							(B)the type of information to be collected and
				stored in the Registry and Biobank;
							(C)the manner in which such data is to be
				collected; and
							(D)the use and availability of such data
				including guidelines for such use.
							(4)Administrative supportThe Director of the Centers for Disease
				Control and Prevention shall provide administrative support that is necessary
				and appropriate, as determined by the Director, to the Advisory
				Committee.
						(5)MeetingsThe Advisory Committee shall meet as
				appropriate, as determined by the Director of the Centers for Disease Control
				and Prevention.
						(6)ReportNot later than 2 years after the date on
				which the Advisory Committee is established, the Advisory Committee shall
				submit a report concerning the review conducted under paragraph (3) that
				contains the recommendations of the Advisory Committee with respect to the
				results of such review.
						(f)Coordination with centers of
				excellenceThe Secretary
				shall ensure that epidemiological and registry information under subsections
				(a), (b), (c), and (d) are made available to centers of excellence supported
				under section 409C(b) by the Director of NIH.
					(g)DefinitionThe term translational
				research means rigorous, evidence-based basic or clinical research with
				an emphasis on accelerating the development and delivery of effective new
				therapies to patients.
					(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $3,000,000 for fiscal
				year 2010 and $500,000 for each of fiscal years 2011 through
				2015.
					.
		5.Report to CongressNot later than January 1, 2011, and each
			 January 1 thereafter, the Secretary of Health and Human Services shall prepare
			 and submit to the appropriate committees of Congress a report concerning the
			 implementation of this Act and the amendments made by this Act.
		
